DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-136159, filed on 07/19/2018.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 11/19/2021 and 11/24/2021.
The application has been amended as follows: 
In Claim 3, line 4, the limitation “transmission signal” has been deleted.
In Claim 3, line 9, the limitation “a control signal” has been deleted and the limitation --- the row control signal and the column control signal --- inserted therefor.

REASONS FOR ALLOWANCE
Claims 1, 3, and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent Claims 1 and 10, the prior art, such as previously cited Erikson (US 2003/0018260 A1), discloses a type of matrix control that is a combination of row unit delay control and column unit delay control (see, e.g., Figs. 9-11, Para. [0110], and Para. [0118]).
The prior art does not teach or suggest that a row control signal for compensating for a first quantized delay error occurring through the row unit delay control and a column control signal for compensating for a second quantized delay error occurring through the column unit delay control are given to each of the plurality of element circuits, and that the fine delay circuit delays the transmission signal in accordance with the row control signal and the column control signal, to thereby compensate for the first quantized delay error and the second quantized delay error, in combination with the other claimed elements.
The dependent claims are allowable due to their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793